Case 9:19-cv-81160-RS Document 1004 Entered on FLSD Docket 08/13/2021 Page 1 of 1


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 19-81160-CIV-SMITH

  APPLE, INC.,

        Plaintiff,

  v.

  CORELLIUM, LLC,

        Defendant.
                                                  /

              NOTICE OF COURT PRACTICE ON NOTICE OF SETTLEMENT

        This matter is before the Court on a sua sponte review of the record. The Minute Entry for

 Proceedings Held Before Magistrate Judge William Matthewman [DE 1003] indicates that this

 matter has been settled in full. Upon consideration, it is hereby

        ORDERED that

        1. The parties shall file their Stipulation of Dismissal in accordance with Federal Rule of

            Civil Procedure 41 on or before August 16, 2021. Failure to comply with this Order

            shall result in the final dismissal with prejudice of this case.

         2. All pending motions not otherwise ruled upon are DENIED as moot.

         3. This case is CLOSED.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 13th day of August, 2021.




  cc:    Counsel of Record
